Exhibit 10.1

 

PARAMETRIC TECHNOLOGY CORPORATION

 

2000 EQUITY INCENTIVE PLAN

 

As amended by the Board of Directors on January 5, 2005 and approved by the
stockholders on March 10, 2005.

 

1. Purpose.

 

The purpose of the Parametric Technology Corporation 2000 Equity Incentive Plan
(the “Plan”) is to attract and retain directors and key employees and
consultants of the Company and its Affiliates, to provide an incentive for them
to achieve performance goals, and to enable them to participate in the growth of
the Company by granting Awards with respect to the Company’s Common Stock.
Certain capitalized terms used herein are defined in Section 9 below.

 

2. Administration.

 

The Plan shall be administered by the Committee; provided, that the Board may in
any instance perform any of the functions of the Committee hereunder. The
Committee shall select the Participants to receive Awards and shall determine
the terms and conditions of the Awards. The Committee shall have authority to
adopt, alter and repeal such administrative rules, guidelines and practices
governing the operation of the Plan as it shall from time to time consider
advisable, and to interpret the provisions of the Plan. The Committee’s
decisions shall be final and binding. To the extent permitted by applicable law,
the Committee may delegate to one or more executive officers of the Company the
power to make Awards to Participants who are not Reporting Persons or Covered
Employees and all determinations under the Plan with respect thereto, provided
that the Committee shall fix the maximum amount of such Awards for all such
Participants and a maximum for any one Participant.

 

3. Eligibility.

 

All directors and all employees and consultants of the Company or any Affiliate
capable of contributing to the successful performance of the Company are
eligible to be Participants in the Plan. Incentive Stock Options may be granted
only to persons eligible to receive such Options under the Code.

 

4. Stock Available for Awards.

 

(a) Amount. Awards, including Incentive Stock Options, may be made under the
Plan for up to an aggregate of 24,500,000 shares of Common Stock, and such
additional number of shares, not to exceed 5,000,000, may be issued in the form
of Restricted Stock as are required to carry out the Option exchange program
authorized by Section 5(d) of this Plan, in each case subject to adjustment
under subsection (b). If any Award expires or is terminated unexercised or is
forfeited, the shares subject to such Award, to the extent of such expiration,
termination, or forfeiture, shall again be available for award under the Plan.
Common Stock issued through the assumption or substitution of outstanding grants
from an acquired company shall not reduce the shares available for Awards under
the Plan. Shares issued under the Plan may consist of authorized but unissued
shares or treasury shares.

 

(b) Adjustment. In the event that the Committee determines that any stock
dividend, extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
transaction affects the Common Stock such that an adjustment is required in
order to preserve the benefits intended to be provided by the Plan, then the
Committee (subject in the case of Incentive Stock Options to any limitation
required under the Code) shall equitably adjust any or all of (i) the number and
kind of shares in respect of which Awards may be made under the Plan, (ii) the
number and kind of shares subject to outstanding Awards and (iii) the exercise
price with respect to any of the foregoing, provided that the number of shares
subject to any Award shall always be a whole number, and if considered
appropriate, the Committee may make provision for a cash payment with respect to
an outstanding Award.

 

1



--------------------------------------------------------------------------------

(c) Limit on Individual Grants. Subject to adjustment under subsection (b)
above, the maximum number of shares of Common Stock that are either subject to
Options and Stock Appreciation Rights or are granted as Restricted Stock Units,
Restricted Stock or unrestricted stock Awards with respect to which Performance
Goals apply under Section 7 below that may be granted to any Participant in the
aggregate in any fiscal year shall not exceed 2,000,000.

 

5. Stock Options.

 

(a) Grant of Options. Subject to the provisions of the Plan, the Committee may
grant options (“Options”) to purchase shares of Common Stock (i) complying with
the requirements of Section 422 of the Code or any successor provision and any
regulations thereunder (“Incentive Stock Options”) and (ii) not intended to
comply with such requirements (“Nonstatutory Stock Options”). The Committee
shall determine the number of shares subject to each Option and the exercise
price therefor, which shall not be less than 100% of the Fair Market Value of
the Common Stock on the date of grant, provided that a Nonstatutory Stock Option
granted to a new employee or consultant in connection with the hiring of such
person may have a lower exercise price so long as it is not less than 100% of
Fair Market Value on the date the person accepts the Company’s offer of
employment or the date employment commences, whichever is lower. No Options may
be granted hereunder more than ten years after the effective date of the Plan.

 

(b) Terms and Conditions. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Committee may specify in the
applicable grant or thereafter. The Committee may impose such conditions with
respect to the exercise of Options, including conditions relating to applicable
federal or state securities laws, as it considers necessary or advisable.

 

(c) Payment. No shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price therefor is received by the Company.
Such payment may be made in whole or in part in cash or, to the extent permitted
by the Committee at or after the grant of the Option, by delivery of shares of
Common Stock owned by the optionee valued at their Fair Market Value on the date
of delivery, or such other lawful consideration, including a payment commitment
of a financial or brokerage institution, as the Committee may determine.

 

(d) Exchange Program. Notwithstanding the provisions of Section 8(i), the
Committee may, at any time before the Company’s 2006 Annual Meeting of
Stockholders and without further stockholder approval, undertake an exchange
program under which employees deemed eligible by the Committee (other then the
Company’s Chief Executive Officer or any of the other executive officers named
in the summary compensation table in the Company’s proxy statement for the
Company’s 2005 Annual Meeting of Stockholders) may elect to surrender for
cancellation outstanding Options granted under any plan of the Company that have
at the time an exercise price at or above a level determined by the Committee in
exchange for cash and/or not more than an aggregate of 5,000,000 shares of
Restricted Stock issued under this Plan, the form of such consideration to be
determined by the Committee in its discretion. Such Exchange Program shall
provide that each eligible Participant must exchange or surrender Options with a
fair value (as determined by the Committee using established valuation methods,
including but not limited to the Black-Scholes model) equal to or greater than
the fair value of the replacement Award or the amount of any cash consideration,
as the case may be. Replacement Awards shall have such other terms and
conditions, with respect to vesting and otherwise, as may be determined by the
Committee.

 

6. Stock Appreciation Rights.

 

(a) Grant of SARs. Subject to the provisions of the Plan, the Committee may
grant rights to receive any excess in value of shares of Common Stock over the
exercise price (“Stock Appreciation Rights” or “SARs”). The Committee shall
determine at the time of grant or thereafter whether SARs are settled in cash,
Common Stock or other securities of the Company, Awards or other property, and
may define the manner of determining the excess in value of the shares of Common
Stock.

 

2



--------------------------------------------------------------------------------

(b) Exercise Price. The Committee shall fix the exercise price of each SAR or
specify the manner in which the price shall be determined. An SAR may not have
an exercise price less than 100% of the Fair Market Value of the Common Stock on
the date of the grant, provided that such an SAR granted to a new employee or
consultant in connection with the hiring of such person may have a lower
exercise price so long as it is not less than 100% of Fair Market Value on the
date the person accepts the Company’s offer of employment or the date employment
commences, whichever is lower.

 

7. Stock and Stock Unit Awards.

 

(a) Grant of Restricted or Unrestricted Stock Awards. The Committee may grant
shares of Common Stock subject to forfeiture (“Restricted Stock”) and determine
the duration of the period (the “Restricted Period”) during which, and the
conditions under which, the shares may be forfeited to the Company and the other
terms and conditions of such Awards. Shares of Restricted Stock may not be sold,
assigned, transferred, pledged or otherwise encumbered, except as permitted by
the Committee, during the Restricted Period. Shares of Restricted Stock shall be
evidenced in such manner as the Committee may determine. Any certificates issued
in respect of shares of Restricted Stock shall be registered in the name of the
Participant and unless otherwise determined by the Committee, deposited by the
Participant, together with a stock power endorsed in blank, with the Company. At
the expiration of the Restricted Period, the Company shall deliver such
certificates to the Participant or if the Participant has died, to the
Participant’s Designated Beneficiary. The Committee also may make Awards of
shares of Common Stock that are not subject to restrictions or forfeiture, on
such terms and conditions as the Committee may determine from time to time.

 

(b) Grant of Restricted Stock Units. The Committee may grant the right to
receive in the future shares of Common Stock subject to forfeiture (“Restricted
Stock Units”) and determine the duration of the Restricted Period during which,
and the conditions under which, the Award may be forfeited to the Company and
the other terms and conditions of such Awards. Restricted Stock Unit Awards
shall constitute an unfunded and unsecured obligation of the Company, and shall
be settled in shares of Common Stock or cash, as determined by the Committee at
the time of grant or thereafter. Such Awards shall be made in the form of
“units” with each unit representing the equivalent of one share of Common Stock.

 

(c) Performance Goals; Consideration. The Committee may establish Performance
Goals for the granting of Restricted Stock, unrestricted stock Awards,
Restricted Stock Units or the lapse of risk of forfeiture of Restricted Stock or
Restricted Stock Units. Shares of Restricted Stock or unrestricted stock or
Restricted Stock Units may be issued for no cash consideration, such minimum
consideration as may be required by applicable law or such other consideration
as the Committee may determine.

 

8. General Provisions Applicable to Awards.

 

(a) Documentation. Each Award under the Plan shall be evidenced by a writing
delivered to the Participant or agreement executed by the Participant specifying
the terms and conditions thereof and containing such other terms and conditions
not inconsistent with the provisions of the Plan as the Committee considers
necessary or advisable to achieve the purposes of the Plan or to comply with
applicable tax and regulatory laws and accounting principles.

 

(b) Committee Discretion. Each type of Award may be made alone, in addition to
or in relation to any other Award. The terms of each type of Award need not be
identical, and the Committee need not treat Participants uniformly. Except as
otherwise provided by the Plan or a particular Award, any determination with
respect to an Award may be made by the Committee at the time of grant or at any
time thereafter.

 

(c) Dividends and Cash Awards. In the discretion of the Committee, any Award
under the Plan may provide the Participant with (i) dividends or dividend
equivalents payable (in cash or in the form of Awards under the Plan) currently
or deferred with or without interest and (ii) cash payments in lieu of or in
addition to an Award.

 

(d) Termination of Service. The Committee shall determine the effect on an Award
of the disability, death, retirement or other termination of service of a
Participant and the extent to which, and the period during

 

3



--------------------------------------------------------------------------------

which, the Participant’s legal representative, guardian or Designated
Beneficiary may receive payment of an Award or exercise rights thereunder.

 

(e) Change in Control. In order to preserve a Participant’s rights under an
Award in the event of a change in control of the Company (as defined by the
Committee), the Committee in its discretion may, at the time an Award is made or
at any time thereafter, take one or more of the following actions: (i) provide
for the acceleration of any time period relating to the exercise or payment of
the Award, (ii) provide for payment to the Participant of cash or other property
with a Fair Market Value equal to the amount that would have been received upon
the exercise or payment of the Award had the Award been exercised or paid upon
the change in control, (iii) adjust the terms of the Award in a manner
determined by the Committee to reflect the change in control, (iv) cause the
Award to be assumed, or new rights substituted therefor, by another entity, or
(v) make such other provision as the Committee may consider equitable to
Participants and in the best interests of the Company.

 

(f) Transferability. In the discretion of the Committee, any Award may be made
transferable upon such terms and conditions and to such extent as the Committee
determines, provided that Incentive Stock Options may be transferable only to
the extent permitted by the Code. The Committee may in its discretion waive any
restriction on transferability.

 

(g) Withholding Taxes. The Participant shall pay to the Company, or make
provision satisfactory to the Committee for payment of, any taxes required by
law to be withheld in respect of Awards under the Plan no later than the date of
the event creating the tax liability. The Company and its Affiliates may, to the
extent permitted by law, deduct any such tax obligations from any payment of any
kind due to the Participant hereunder or otherwise. In the Committee’s
discretion, the minimum tax obligations required by law to be withheld in
respect of Awards may be paid in whole or in part in shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value on the date of retention or delivery.

 

(h) Foreign Nationals. Awards may be made to Participants who are foreign
nationals or employed outside the United States on such terms and conditions
different from those specified in the Plan as the Committee considers necessary
or advisable to achieve the purposes of the Plan or to comply with applicable
laws.

 

(i) Amendment of Award. The Committee may amend, modify or terminate any
outstanding Award, including substituting therefor another Award of the same or
a different type, changing the date of exercise or realization and converting an
Incentive Stock Option to a Nonstatutory Stock Option, provided that the
Participant’s consent to such action shall be required (a) if such action would
terminate, or reduce the number of shares issuable under, an Option, unless any
time period relating to the exercise of such Option or the eliminated portion,
as the case may be, is accelerated before such termination or reduction, in
which case the Committee may provide for the Participant to receive cash or
other property equal to the net value that would be received upon exercise of
the terminated Option or the eliminated portion, as the case may be, and (b) in
any other case, unless the Committee determines that the action, taking into
account any related action, would not materially and adversely affect the
Participant. The Committee shall not, without further approval of the
stockholders of the Company, authorize the amendment of any outstanding Option
to reduce the exercise price. Furthermore, no Option shall be canceled and
replaced with Options having a lower exercise price without approval of the
stockholders of the Company.

 

9. Certain Definitions.

 

“Affiliate” means any business entity in which the Company owns directly or
indirectly 50% or more of the total voting power or has a significant financial
interest as determined by the Committee.

 

“Award” means any Option, Stock Appreciation Right, Restricted Stock or
Restricted Stock Unit granted under the Plan.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

 

“Committee” means one or more committees each comprised of not less than two
members of the Board appointed by the Board to administer the Plan or a
specified portion thereof. Unless otherwise determined by the Board, if a
Committee is authorized to grant Awards to a Reporting Person or a Covered
Employee, each member shall be a “non-employee director” within the meaning of
Rule 16b-3 under the Exchange Act or an “outside director” within the meaning of
Section 162(m) of the Code, respectively.

 

“Common Stock” or “Stock” means the Common Stock, $.01 par value, of the
Company.

 

“Company” means Parametric Technology Corporation, a Massachusetts corporation.

 

“Covered Employee” means a “covered employee” within the meaning of Section
162(m) of the Code.

 

“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Committee, to receive amounts due or exercise rights of
the Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, “Designated Beneficiary” means the
Participant’s estate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor law.

 

“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Committee in good
faith or in the manner established by the Committee from time to time.

 

“Participant” means a person selected by the Committee to receive an Award under
the Plan.

 

“Performance Goals” means one or more objective performance goals based on one
or more of the following criteria established by the Committee: revenue; revenue
growth; sales; expenses; margins; net income; earnings or earnings per share;
cash flow; shareholder return; return on investment; return on invested capital,
assets, or equity; profit before or after tax; operating profit; return on
research and development investment; market capitalization; new product
releases; quality improvements; market share; cycle time reductions; customer
satisfaction measures; strategic positioning or marketing programs;
business/information systems improvements; expense management; infrastructure
support programs; human resource programs; customer programs; technology
development programs; or any combination of any of the foregoing, and may be
particular to a Participant or may be based, in whole or in part, on the
performance of the division, department, line of business, subsidiary, or other
business unit, whether or not legally constituted, in which the Participant
works or on the performance of the Company generally.

 

“Reporting Person” means a person subject to Section 16 of the Exchange Act.

 

10. Miscellaneous.

 

(a) No Right To Employment. No person shall have any claim or right to be
granted an Award. Each employee of the Company or any of its Affiliates is an
employee-at-will (that is to say that either the Participant or the Company or
any Affiliate may terminate the employment relationship at any time for any
reason or no reason at all) unless and only to the extent provided in a written
employment agreement for a specified term executed by the chief executive
officer of the Company or his duly authorized designee or the authorized
signatory of any Affiliate. Neither the adoption, maintenance, nor operation of
the Plan nor any Award hereunder shall confer upon any employee or consultant of
the Company or of any Affiliate any right

 

5



--------------------------------------------------------------------------------

with respect to the continuance of his/her employment by or other service with
the Company or any such Affiliate nor shall they interfere with the rights of
the Company (or Affiliate) to terminate any employee at any time or otherwise
change the terms of employment, including, without limitation, the right to
promote, demote or otherwise re-assign any employee from one position to another
within the Company or any Affiliate.

 

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be issued under the Plan until he
or she becomes the holder thereof. A Participant to whom Common Stock is awarded
shall be considered the holder of the Stock at the time of the Award except as
otherwise provided in the applicable Award.

 

(c) Effective Date. The Plan shall be effective on the date it is approved by
the stockholders.

 

(d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or any
portion thereof at any time, subject to such stockholder approval as the Board
determines to be necessary or advisable to comply with any tax or regulatory
requirement.

 

(e) Governing Law. The provisions of the Plan shall be governed by and
interpreted in accordance with the laws of the Commonwealth of Massachusetts.

 

6